Citation Nr: 0414947	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  00-16 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel
INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968.  This matter initially came before the Board 
of Veterans' Appeals (Board) on appeal from a May 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied service 
connection for a back condition and found that new and 
material evidence had not been submitted to reopen claims for 
service connection for PTSD and Crohn's disease.

This case was previously before the Board.  In May 2001, the 
Board found that new and material evidence had not been 
submitted to reopen the claim for service connection for 
Crohn's disease.  Therefore, that issue is no longer before 
the Board.  However, the Board reopened the veteran's claim 
for service connection for PTSD.  The Board then remanded 
that claim as well as the claim for service connection for a 
back disorder.  The case is once again before the Board for 
review. 

This decision will address the issue of entitlement to 
service connection for a back disorder.  The issue involving 
service connection for PTSD is being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify the appellant if further action is required on 
his part.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has made all necessary attempts 
to obtain and fully develop all evidence necessary for the 
equitable disposition of the claim.

2.  There is no evidence that the veteran served in combat in 
the Republic of Vietnam.

3.  The medical evidence shows that the veteran's back 
disorder, diagnosed as mild degenerative of the lumbar spine, 
is not related to service. 


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service.  
38 U.S.C.A §§ 1110, 1112, 1113, 1154(b), 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.303, 3.304(d), 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a back 
disorder.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of the evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claim by means of a rating 
decision issued in May 2000, a Statement of the Case issued 
in July 2000, Supplemental Statements of the Case issued in 
April 2003 and January 2004, a Board remand dated May 2001, 
as well as various letters by the RO.  

The Board finds that the rating decision informed the veteran 
of the basis for the denial of his claim and of the type of 
evidence that he needed to submit.  The Statement of the Case 
and Supplemental Statements of the Case also notified him of 
all regulations pertinent to his claim, informed him of the 
reasons for the denial, and provided him with additional 
opportunity to present evidence and argument in support of 
his claim.  In addition, the rating decisions, Statement of 
the Case and Supplemental Statements of the Case advised the 
veteran of the evidence necessary to support his claim.  
Letters by the RO dated May 2001 and June 2002 also notified 
the veteran of the respective duties of the VA and of the 
veteran in obtaining that evidence.  Therefore, the Board 
finds that the notice requirements of 38 U.S.C.A. § 5103 of 
the new statute have been satisfied. 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veteran Claims (Court) held that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In this case, the 
initial RO decision was made prior to the enactment of the 
VCAA.  The VA believes that the Pelegrini decision is 
incorrect as it applies to cases where the initial RO 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

While the notice provided to the veteran was not given prior 
to the first RO adjudication of the claim, it fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the VA notices.  In response to the 
VA notices, moreover, the veteran and his representative have 
not indicated that there is any additional evidence that 
needs to be obtained in order to fairly decide his claim.  
Under these circumstances, the Board finds that the veteran 
will not be prejudiced by the Board proceeding with a 
decision. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all medical records identified by the veteran and 
his representative.  The Board also remanded the case in May 
2001 and obtained a medical opinion concerning the etiology 
of the veteran's back disorder.  The Board also requested 
medical records from Dr. C.M. as well as records associated 
with the veteran's purported claim for Social Security 
Administration (SSA) benefits.  Unfortunately, the RO was 
unable to obtain records from either source after conducting 
an appropriate search.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA. 

II.  Discussion

The veteran claims that he suffers from a back disorder as a 
result of an injury incurred while serving in the Republic of 
Vietnam.  He claims that he hit his back on the tailgate of 
his truck while jumping during an enemy attack.  For the 
reasons set forth below, the Board finds that the 
preponderance of the evidence is against the veteran's claim. 

A.  Legal Criteria

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which lay 
observation is competent.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(a).  If the chronicity provision is not applicable, a 
claim may still be established if the condition observed 
during service or any applicable presumption period still 
exists, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of 
proof to grant service connection.  Collette v. Brown, 82 
F.3d 389 (1996).  Under that statute, in the case of any 
veteran who engaged in combat with the enemy in service, the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  However, the 
reduced evidentiary burden only applies to the question of 
service incurrence, and not to the question of either current 
disability or nexus to service, both of which generally 
require competent medical evidence as discussed above.  See 
also 38 C.F.R. § 3.304(d). 

B.  Factual Background

The veteran's service medical records made no reference to a 
back injury in service.  In August 1967, however, the veteran 
reported an eight-month history of back pain on the left side 
without radiation since driving a truck.  A physical 
examination was negative.  The veteran reported similar 
complaints in November 1967.  The remainder of the veteran's 
service medical records, however, made no further reference 
to back problems.  Of particular relevance, a September 1968 
separation examination report was negative for back problems.  
A September 1974 enlistment examination report was also 
negative for back pain. 

The first documented evidence of back problems after service 
is contained in a December 1992 VA examination report.  At 
that time, the examiner recorded the veteran's history of low 
back pain since 1968 when he fell off the back of a truck in 
Vietnam.  The veteran denied sustaining an injury to the 
spine or the muscles and said that X-rays showed no fractured 
bones.  He reported that he was given pills and sent back to 
his unit.  Since then he reported low back pain with bending 
and lifting objects over 20 pounds.  The pain was located 
across the back and did not radiate.  A physical examination 
revealed pain and spasms with bending, and no neurological 
findings.  X-rays of the spine revealed osteopenia.  The 
examiner concluded with a diagnosis of "chronic recurrent 
low-back pain, secondary to history of injury with limitation 
as to ranges of motion, plus positive right straight-leg 
raising, X-ray revealing osteopenia [ ]."

In January 2001, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge concerning 
the circumstances of his alleged back injury in service.  The 
veteran stated that the injury occurred while he was a gunner 
on a convoy.  According to the veteran, he injured his back 
on the tailgate while jumping for his life after his convoy 
came under enemy attack.  Parenthetically, the Board notes 
that the veteran wrote "no" when asked in a PTSD 
questionnaire if he had ever served as a door gunner.  The 
veteran said he was treated on the following day, at which 
time he was given Darvon pills for pain and told to return to 
duty.  The veteran said he continued to experience back pain, 
which he self-medicated with drugs and alcohol.  He said he 
was treated by a private physician, Dr. May, for 
approximately fifteen years after service.  The Board notes, 
however, that the RO has made several unsuccessful attempts 
to contact Dr. May.  

Pursuant to the Board's remand, the veteran was afforded a VA 
compensation examination in March 2003 to determine whether 
he suffered from a back disorder as a result of service.  The 
examiner reviewed the veteran's relevant history, 
specifically noting the alleged injury in which he hit his 
back on the tailgate of a truck in service.  A physical 
examination of the back revealed negative straight leg 
raising, full strength bilaterally, no neurological findings, 
and full range of motion.  Tenderness was present in the 
paraspinal buttock region.  A radiograph report showed mild 
degenerative changes at the L5-S1 disc space with some mild 
facet arthropathy.  The diagnosis was mild lumbar 
degeneration.  The examiner provided the following opinion:

This is less likely than not service connected.  
There is no documentation in review of his chart 
for any significant back injury, any neurological 
injury or any treatment for his spine in service.  
Currently, I do not find any significant 
abnormalities in his spine.  I think this is not 
service connected, nor should it ever be service 
connected.

C.  Analysis

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a back disorder.  The Board 
recognizes that the veteran was treated for back pain on 
several occasions in 1967 while on active duty.  However, 
this condition apparently resolved with no chronic back 
disability shown in service.  Moreover, none of the service 
medical records mentions a back injury sustained during 
combat, as described by the veteran.  Indeed, the veteran was 
not awarded the Combat Infantryman Badge, the Purple Heart 
Medal, or any other award associated with valor or heroism 
shown while engaged with an enemy force.  Therefore, the 
Board does not find the veteran's statements to be sufficient 
proof of a service injury.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

The record also shows that the veteran was first diagnosed 
with a back disorder in December 1992, approximately fourteen 
years after his separation from active duty.  There is also 
no medical opinion that the veteran's back disorder is 
related to service.  The Board notes that a VA examiner in 
December 1992 attributed the veteran's back disorder to an 
injury.  At no time, however, did the examiner offer his own 
independent medical opinion confirming the veteran's self-
reported history of a back injury.  See Leshore v. Brown, 8 
Vet. App. 406, 409 (1995) (holding that evidence which is 
simply unenhanced information recorded by a medical examiner 
does not constitute competent medical evidence).  This 
opinion, therefore, is of limited probative value concerning 
the nexus issue.  See Swann v. Brown, 5 Vet. App. 177, 180 
(1993) (without a review of the claims file, an opinion as to 
etiology of an underlying condition can be no better than the 
facts alleged by the veteran).

In contrast, a VA examiner in March 2003 reviewed the claims 
file, interviewed the veteran and examined the veteran's 
spine before concluding that the veteran's mild lumbar 
degenerative was not related to service.  The Board places 
significant probative value on this opinion, as it was based 
on a review of the claims file and supported by sound 
rationale.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that VA may favor the opinion of one competent 
medical expert over that of another when decision makers give 
an adequate statement of reasons and bases); Guerrieri v. 
Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches.... As is true with any 
piece of evidence, the credibility and weight to be attached 
to these opinions [are] within the province of the [Board as] 
adjudicators. . .").

The Board has also considered the veteran's own lay 
statements.  However, as a layperson without the appropriate 
medical training or experience to render an opinion 
concerning the etiology of an orthopedic disability, he is 
not competent to establish, by assertions alone, probative 
evidence in support of the claim in this regard.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a back disorder.  Hence, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies, 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990), and the appeal is denied.


ORDER

Service connection for a back disorder is denied.


REMAND

The veteran claims that he suffers from PTSD as a result of 
stressors that occurred while on active duty in Vietnam.  
Unfortunately, additional evidence is required before the 
Board can adjudicate this claim. 

Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) 
(2003).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a) (West 2002); 38 C.F.R. § 3.304(f); Hayes v. Brown, 
5 Vet. App. 60, 66 (1993).  The evidence necessary to 
establish the occurrence of a stressor during service to 
support a claim of entitlement to service connection for 
posttraumatic stress disorder will vary depending on whether 
or not the veteran was "engaged in combat with the enemy."  
Id. 

If VA determines that the veteran engaged in combat with the 
enemy and that his alleged stressor is combat related, then 
the veteran's lay testimony or statements are accepted as 
conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with 
the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f).  

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau, 9 Vet. App. at 394-95.  In Pentecost 
v. Principi, 16 Vet. App. 124 (2002), the Court held that a 
veteran need not corroborate his actual physical proximity to 
(or firsthand experience with), and personal participation 
in, rocket attacks while stationed in Vietnam.  See also 
Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding that 
"corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.)

The record shows that the veteran has been diagnosed with 
PTSD, but there does not appear to be evidence of a verified 
in-stressor underlying the diagnosis.  Under these 
circumstances, the veteran's lay testimony, by itself, is not 
enough to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see also, 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  Where records 
available to the rating board do not provide objective or 
supportive evidence of the alleged in-service traumatic 
stressor, it is necessary to develop this evidence.  Such 
development includes providing the stressor information to 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR) in an attempt to verify the claimed 
stressor.  

In this case, the record shows that the veteran served in 
Vietnam from November 1967 to September 1968.  The veteran 
claims that he suffers from PTSD as a result of events he 
experienced while serving as a driver in a convoy assigned to 
the 444th Transportation Company.  In particular, he claimed 
that he witnessed dead bodies beside the trail and the 
deliberate "running over" of civilians.  He also reported 
other atrocities to civilians, including witnessing the 
bulldozing of hundreds of dead or dying Vietnamese into mass 
graves at Dak To.  He alleged, moreover, that he was 
subjected to sniper fire and mortar/rocket attacks on a daily 
basis.  He also said he witnessed the assassination of a 
suspected Viet Cong operative by South Vietnamese Army 
soldiers in Qui Nhon.  He described how Spec. 4 Warren of the 
444th Transportation Company was shot and killed during a 
night convoy operation to Pleiku after he had volunteered to 
take the veteran's place on the convoy.  Finally, he related 
the incident in which he injured his back after jumping from 
his truck during an ambush. 

The Board remanded the veteran's claim in May 2001 for 
additional development.  In particular, the Board requested 
that the veteran provide specific dates concerning the 
alleged stressors.  Thereafter, the RO was requested to 
contact the USASCRUR to request morning reports and DA Form 1 
for the veteran's unit(s) to obtain further verification of 
the claimed stressors involving such personnel actions and 
WIA's and KIA's.  The RO was then instructed to prepare a 
report concerning whether any of the veteran's claimed 
stressors had been verified.  Thereafter, the veteran was to 
be examined by a VA psychiatrist to determine whether he 
suffered from PTSD as a result of a verified stressor. 

The veteran's reply only included one specific date, November 
5, 1968, when he allegedly injured his back when his convoy 
was ambushed.  The RO pointed out , however, that the veteran 
was discharged from the Army in September 1968.  As a result, 
the RO determined that a request for assistance could not be 
submitted to USASCRUR.  Consequently, a VA examiner in March 
2003 was unable to attribute the veteran's PTSD to a verified 
inservice stressor. 

In Stegall v. West, 11 Vet. App. 268, 270 (1998), the Court 
held that a remand by the Board imposes upon the Secretary of 
the VA a concomitant duty to ensure compliance with the terms 
of the remand.  It was further held that where the remand 
orders of the Board are not complied with, the Board erred in 
failing to insure compliance.  In light of this holding, the 
RO should contact the USASCRUR to request verification of the 
claimed stressors in this case because although the RO 
indicated that the veteran had not provided specific enough 
information to permit verification by USASCRUR, that 
organization may, in fact, be able to verify at least some of 
the claimed stressors in this case.  In the event that any 
claimed stressor can be verified, the remaining question of 
whether the veteran's corroborated stressor is sufficient to 
have resulted in a diagnosis of PTSD is a medical question 
that must answered by qualified medical personnel.  See Cohen 
v. Brown, 10 Vet. App. 128 (1997).  Therefore, if an alleged 
stressor is verified, the veteran should be afforded a VA 
psychiatric examination to determine whether a relationship 
exists between the verified stressor and the diagnosis of 
PTSD.  See 38 U.S.C.A. § 5103A(d)(1)(2) (West 2002).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should review the file and 
prepare a summary of the claimed 
stressors.  This summary and a copy of 
the veteran's service documents should be 
sent to the USASCRUR, 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197.  The USASCRUR should be provided 
with a copy of any information obtained 
above, and should be requested to provide 
a copy of the unit history to which the 
veteran was assigned while stationed in 
Vietnam.  

2.  Following the receipt of a response 
from the USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressor which that agency has determined 
is established by the record.  If any 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims folder.

3.  The veteran should be scheduled for a 
VA psychiatric examination by the same 
examining physician who examined the 
veteran in March 2003, if available.  If 
that physician is unavailable, the case 
should be referred to another suitably 
qualified examining physician.  The 
claims file, a separate copy of this 
remand, and a list of the in-service 
stressor(s), if any, found by the RO to 
be corroborated by the evidence, must be 
provided to the examiner for review, the 
receipt of which should be acknowledged 
in the examination report.  The examiner 
must determine whether the veteran has 
PTSD and, if so, whether any in-service 
stressor(s) found to be established by 
the RO is sufficient to produce PTSD.  
The examiner should be instructed that 
only the verified events listed by the RO 
may be considered as stressors.  The 
examiner should utilize the DSM-IV in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied, and 
identify the stressor(s) supporting the 
diagnosis.  

4.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedures at once.  
The RO should also review the entire file 
and undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental 
Statement of the Case, and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.




	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



